DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 5, 11 and 18 are objected to because of the following informalities: at line 34 of claims 5, 11 and 18, “senor” should apparently read --sensor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 at line 12 recites the limitation "the user sensor interface".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the teledildonic interface--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 5, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,555,029. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the .

Allowable Subject Matter
Claims 6-10, 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica-related media content event, wherein the viewing user is entering into the highly excited state is determined when the magnitude of the sensed physical characteristic changes 
Regarding claim 7, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor 
Regarding claim 8, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica-related media content event, wherein the viewing user is entering into the highly excited 
Regarding claim 9, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica-related media content event, wherein the viewing user is entering into the highly excited state is determined when the magnitude of the sensed physical characteristic changes from a value that is less than the a predefined threshold to a magnitude that is greater than the predefined threshold; continue presentation of the currently presented erotic scene of the erotica-related media content event that is being presented in response to determining that the viewing user has entered the highly excited state, wherein the currently presented erotic scene is included in the erotica-related media content event and is defined by a start and a conclusion in the erotica-related media content event, and wherein the currently presented erotic scene is presented until the conclusion of the currently presented erotic scene of the erotica-related media content event; determine if the viewing user remains in the highly excited state at the conclusion of the currently 
Regarding claim 10, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica-
Regarding claim 12, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica- related media content event, wherein the viewing user is entering into the highly excited state is determined when the magnitude of the sensed physical characteristic changes from a value that is less than the a predefined threshold to a magnitude that is greater than the predefined threshold; continue presentation of the currently presented erotic scene of the erotica-related media content event that is being presented in response to determining that the viewing user has entered the highly excited state, wherein the currently presented erotic scene is included in the erotica-related media content event and is defined by a start and a conclusion in the erotica-related media content event, and wherein the currently presented erotic scene is presented until the conclusion of the currently presented erotic scene of the erotica-related media content event; determine if the viewing user remains in the highly excited state at the conclusion 
Regarding claim 14, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface 
Regarding claim 15, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica- related media content event, wherein the viewing user is entering into the highly excited state is determined when the magnitude of the sensed physical characteristic changes from a value that is less than the a predefined threshold to a magnitude that is greater than the predefined threshold; continue presentation of the currently presented erotic scene of the erotica-related media content event that is being presented in response to determining that the viewing user has entered the highly excited state, wherein the currently presented erotic scene is included in the erotica-related media content event and is defined by a start and a conclusion in the erotica-related media 
Regarding claim 16, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related 
Regarding claim 17, while the prior art teaches a media device for controlling presentation of an erotica-related media content event, comprising: a user sensor interface configured to receive information from a user sensor, wherein the user sensor is configured to sense a physical characteristic of a user viewing the erotica-related media content event, wherein the information corresponds to a magnitude of the sensed physical characteristic; a presentation device interface configured to communicate the erotica-related media content event to a visual display device, wherein the erotica-related media content event is presentable by the visual display device to the viewing user; and a processor system communicatively coupled to the user sensor interface and the presentation device interface, and configured to: determine that the viewing user is entering into a highly excited state based on the received information from the user sensor while the user is viewing a currently presented erotic scene of the erotica- related media content event, wherein the viewing user is entering into the highly excited state is determined when the magnitude of the sensed physical characteristic changes from a value that is less than the a predefined threshold to a magnitude that is greater than the predefined threshold; continue presentation of the currently presented erotic scene of the erotica-related media content event that is being presented in response to determining that the viewing user has entered the highly excited state, wherein the currently presented erotic scene is included in the erotica-related media content event and is defined by a start and a conclusion in the erotica-related media content event, and wherein the currently presented erotic scene is presented until the conclusion of the currently presented erotic scene of the erotica-related media content event; determine if the viewing user remains in the highly excited state at the conclusion of the currently presented erotic scene of the erotica-related media content event based on the received information from the user sensor, wherein the user is determined to remain in the highly excited state when the magnitude of the sensed physical characteristic remains greater than the predefined threshold; establish a communication link to a remote device over a communication network after presentation of the currently presented erotic scene of the erotica-related media content event begins; retrieve a different erotic scene from the remote device; and present the different erotic scene after the conclusion of the currently presented erotic scene of the erotica-related media content event in response to determining that the viewing user remains in the highly excited state, the prior art of record does not teach or fairly suggest a media device as claimed by Applicant, wherein the user sensor is configured to sense a pupil dilation of the viewing user, and wherein the processor system is further configured to monitor the pupil dilation of the viewing user, wherein the information from the user sensor corresponds to the sensed pupil dilation of the viewing user.
Claims 18-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791